




EXHIBIT 10.65

December 30, 2004

Celltrion, Inc.
1001-5, Dongchun-Dong, Yeonsu-Gu
Incheon, 406-130, Korea
Attention: Mr. Jung-Jin Seo, CEO

Re:    Exercise of Call Option on Shares of VCI

Dear Mr. Seo:

Reference is made to Section 7.2 of that certain Joint Venture Agreement (the
“VCI JVA”), dated June 7, 2002, between Celltrion, Inc., a corporation organized
under the laws of the Republic of Korea (“Celltrion”), and VaxGen, Inc., a
Delaware corporation (“VaxGen”), pursuant to which VaxGen has an exclusive
option (the “Option”) to purchase all of the shares of Common Stock of
VaxGen-Celltrion, Inc., a California corporation (“VCI”), that are held by
Celltrion.

As you are aware, on July 5, 2002, Celltrion invested US $3.0 million in VCI in
exchange for 3.0 million shares of Common Stock of VCI, and on December 23,
2002, Celltrion invested an additional US $4.0 million in VCI, in exchange for
4.0 million shares of Common Stock of VCI (the 7.0 million shares of Common
Stock of VCI owned by Celltrion are collectively referred to herein as the “VCI
Shares,” and the US $7.0 million investment is referred to herein as the “VCI
Investment”). The VCI Investment was used for capital expenses related to the
construction of a 1,000 liter-scale pilot manufacturing facility located in
South San Francisco, California (the “Pilot Plant”).

As you are also aware, on even date herewith, VaxGen and Celltrion are entering
into a certain Termination Agreement (“Termination Agreement”), pursuant to
which the parties are terminating certain agreements between them. In order to
induce each other to enter into the Termination Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto are hereby entering into this letter agreement
(this “Agreement”) and agree to be bound by the following terms:

1.      Exercise of Option. No later than seven (7) days after the execution and
delivery of this Agreement (the “Exercise Date”), VaxGen shall exercise the
Option to purchase all of the VCI Shares by delivering written notice of such
exercise to Celltrion in accordance with Section 7.1 of this Agreement.

2.      Purchase of VCI Shares. No later than the Exercise Date, VaxGen shall
purchase the VCI Shares from Celltrion by delivering to Celltrion, by wire
transfer, check or other immediately available funds, an amount (the “Purchase
Price”) equal to US $7.0 million (i.e., US $1 per share), plus simple interest
at the U.S. prime rate (as determined with reference to the United States
Federal Reserve Daily Rate), accruing (a) from (i) July 5, 2002, with respect to
$3.0 million of the VCI Investment, and (ii) December 23, 2002, with respect to
$4.0 million of the VCI Investment, to (b) the date immediately prior to the
date on which the Purchase Price is

--------------------------------------------------------------------------------




delivered. Concurrently with the receipt by Celltrion of the Purchase Price,
Celltrion shall sell, transfer, convey, and assign the VCI Shares to VaxGen.

3.      Termination of VCI JVA. Notwithstanding anything to the contrary set
forth in the VCI JVA, concurrently with the execution and delivery of this
Agreement and the delivery of the Purchase Price to Celltrion by VaxGen, (a) the
VCI JVA and any and all other agreements entered into between the parties hereto
in respect of VCI or the Pilot Plant, but excluding this Agreement
(collectively, the “VCI Agreements”), shall, automatically and without any
further action by any party, terminate in their entirety, including any
provisions thereof which purport to survive a termination thereof, and shall not
have any force and effect, and (b) neither VaxGen nor Celltrion shall have any
further rights or obligations thereunder; provided, that nothing in this Section
3 shall in any way affect VaxGen’s rights and obligations to exercise the Option
and to acquire the VCI Shares, or Celltrion’s obligation to sell, transfer,
convey, and assign the VCI Shares or its right to receive the Purchase Price
therefor; it being understood that the rights and obligations set forth in the
proviso of this Section 3 shall be the parties’ sole remedy for a breach of any
of the VCI Agreements.

4.      Standstill. Prior to the Exercise Date, Celltrion shall not sell,
transfer, pledge, hypothecate, or in any way dispose of any portion of the VCI
Shares, and further agrees not to take or fail to take any action that would
prevent or in any way hinder or impede VaxGen from exercising the Option or
purchasing the VCI Shares in accordance with this Agreement.

5.      Effectiveness. This Agreement shall become effective on the date on
which the following three (3) conditions are satisfied: (a) it has been executed
and delivered by the parties hereto, (b) the parties have executed and delivered
the Termination Agreement and that certain Technical Support & Services
Agreement, dated on even date herewith, and (c) that certain Amended and
Restated Joint Venture Agreement, among VaxGen, Nexol Biotech Co., Ltd., a
corporation organized under the laws of the Republic of Korea, Nexol Co., Ltd.,
a corporation organized under the laws of the Republic of Korea, KT&G
Corporation (formerly Korea Tobacco & Ginseng Corporation), a corporation
organized under the laws of the Republic of Korea, and J. Stephen & Company
Ventures Ltd., a corporation organized under the laws of the Republic of Korea,
is executed and delivered by the parties thereto.

6.      Waiver and Release of Claims.

          6.1      Waiver and Release. Each party hereby fully and forever
releases and discharges the other party, together with any and all of the other
party’s present or former agents, stockholders, directors, officers, employees,
principals, successors and assigns (collectively the “Released Parties”), from
and against any and all claims, actions, suits, causes of action, judgments,
liens, promises, executions, debts, damages, demands, liabilities and
controversies whatsoever, or every nature and description, in law or in equity,
whether known or unknown and whether arising by statute, at common law or
otherwise, which such party ever had or now has against the Released Parties,
from the beginning of the world to the date of this Agreement, and which arise
out of, or relate to, any or all of the VCI Agreements, including, but not
limited to, for any inaccurate representation or breach of any warranty or
covenant.

2

--------------------------------------------------------------------------------




          6.2      Acknowledgement. Each party represents and warrants to the
other party that it (a) has read and understands this Agreement, including the
release set forth in Section 6.1, and has entered into it voluntarily and
without coercion; (b) has been advised, and has had the opportunity, to consult
with legal counsel of its choosing with respect to this Agreement and the
matters contemplated hereby; (c) is entering into this Agreement based upon its
own investigation and is not relying on any representations or warranties of the
other party or any other person not set forth herein; (d) has not assigned or
otherwise transferred any interest in any claim which it may have against any
Released Parties; and (e) acknowledges that it is entering into this Agreement
with full knowledge and understanding that in exchange for the benefits to be
received as described herein, it is giving up certain valuable rights that he or
she may now have or may later acquire, including, but not limited to, his or her
rights under the Collateral Agreements, and is fully and completely waiving any
and all rights which he or she has or may have, under California Civil Code
Section 1542, which states:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known to him must have materially affected his settlement with the debtor.”

7.      Other Provisions.

          7.1      Notices. All notices, requests, demands, claims, and other
communications permitted or required to be given under this Agreement shall be
in writing. Any such notice, request, demand, claim, or other communication
shall be deemed duly given and received (a) when delivered personally to the
recipient, (b) one (1) business day after being sent to the recipient by
reputable overnight courier service, charges prepaid, (c) one (1) business day
after being sent to the recipient by facsimile transmission or electronic mail
(with electronic verification of its transmission), or (d) four (4) business
days after being mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid, and addressed to the intended recipient
as set forth below:

 

 

 

 

(a)

If to VaxGen:

 

 

 

 

 

VaxGen, Inc.
1000 Marina Boulevard
Brisbane, California 94005-1841
Attention: Dr. Lance K. Gordon, CEO
Facsimile: (650) 624-1001
Email: lgordon@vaxgen.com

 

 

 

 

(b)

If to Celltrion:

 

 

 

 

 

Celltrion, Inc.
1001-5, Dongchun-Dong, Yeonsu-Gu
Incheon City, 406-130, Korea
Attention: Mr. Jung-Jin Seo, CEO
Facsimile: 82-32-850-5040
Email: jjseo@celltrion.com

3

--------------------------------------------------------------------------------




8.       Counterparts; Facsimile Signatures. This Agreement may be executed in
one or more counterparts and by facsimile signature, each of which shall be
considered an original and all of which, together, shall be deemed one and the
same agreement.

9.       Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof, and supersedes
all prior and contemporaneous agreements and understandings of the parties with
respect thereto, whether oral or written.

10.     Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect. The parties further agree to replace such
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the economic, business and
other purposes of such void or unenforceable provision.

11.     Governing Law; Consent to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the laws of the State of California
without regard to principles of conflicts of law. Any proceeding which arises
out of or relates in any way to the subject matter of this Agreement shall be
brought in the Superior Court of California, County of San Francisco, or the
United States District Court for the Northern District of California. The
parties hereby consent to the jurisdiction of the State of California and the
United States of America, and waive their right to challenge any proceeding
involving or relating to this Agreement on the basis of lack of jurisdiction
over the person or forum non conveniens.

12.     Assignment. Neither party to this Agreement may assign this Agreement or
any of its rights, interests, or obligations hereunder.

13.     Waiver. Any term of this Agreement or the performance thereof may only
be waived in writing by the party entitled to the benefit or performance of such
term.

14.     Amendments. This Agreement may not be amended except in writing signed
by the parties.

15.     Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of, and be binding upon, the respective successors and
permitted assigns of the parties. Nothing in this Agreement, express or implied,
is intended to confer upon any party, other than the parties hereto or their
respective successors and permitted assigns, any rights, remedies, obligations,
or liabilities under, or by reason of, this Agreement, except as expressly
provided in this Agreement.

16.     Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

4

--------------------------------------------------------------------------------




17.     Further Assurances. Each party to this Agreement shall take all actions
and execute all documents reasonably necessary to effectuate the purposes and
intents of this Agreement.

Please indicate your acceptance and concurrence with the terms and conditions
set forth in this Agreement by executing the acknowledgement set forth below.

 

 

 

 

 

Sincerely,

 

 

 

 

 

(-s- Lance K. Gordon) [d70647001.jpg]

 

 

 

 

 

Dr. Lance K. Gordon, CEO

 

 

 

AGREED AND ACCEPTED THIS
30th DAY OF DECEMBER, 2004 BY:

 

 

 

 

 

CELLTRION, INC.

 

 

 

 

 

(-s- Jung-Jin Seo) [d70647002.jpg]

 

 

--------------------------------------------------------------------------------

 

 

Jung-Jin Seo
CEO

 

 

5

--------------------------------------------------------------------------------